Citation Nr: 1521731	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-45 831	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability, to include as secondary to osteoarthritis of the bilateral knees.

3.  Entitlement to service connection for osteoarthritis of the bilateral knees. 

4.  Entitlement to service connection for a left hip disability, to include as secondary to osteoarthritis of the bilateral knees.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active service from February 1946 to November 1947 and from October 1950 to December 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability, osteoarthritis of the bilateral knees, and a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a low back disability was denied in a March 1997 Board decision that was not appealed.

2.  Evidence received since the final March 1997 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low disability.



CONCLUSIONS OF LAW

1.  The March 1997 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1996); currently, 38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2014).
 
2.  Evidence received since the final March 1997 Board decision is new and material; the criteria to reopen the claim for service connection for a low back disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In March 1991, the Veteran filed a claim to establish service connection for a low back disability.  The Veteran's claim was last denied in a March 1997 Board decision, on the basis that there was no evidence that the Veteran's low back disability was related to active service.  Although the Veteran was notified of the Board decision, he did not appeal.  As such, the March 1997 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1996); currently, 38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2014).

In October 2008, the Veteran filed a petition to reopen his previously denied claim.  A January 2009 rating decision denied the Veteran's petition to reopen, finding that new and material evidence had not been received to reopen the prior denial.  The Veteran timely appealed.

Although the AOJ previously denied the Veteran's petition to reopen, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim end, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Evidence received since the last March 1997 Board decision includes, inter alia, lay statements from the Veteran and his representative, as well as VA and private medical records.  All the evidence is new, in that it was not previously of record at the time of the March 1997 Board decision.  Furthermore, the lay statements are material because they address the Veteran's post-service symptoms and diagnoses.  Specifically, the Veteran and his representative have asserted that the Veteran had continuous low back symptoms during and since active service.  The Veteran also asserted that he had arthritis within one year of his discharge from service.  As this evidence goes to the previously unestablished element for service connection, whether the Veteran low back disability is related to service, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for low back disability is reopened.





ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back disability is reopened.


REMAND

The Board finds that additional development is warranted prior to adjudicating the Veteran's claims. 

The Board notes that there may be outstanding evidence pertinent to the Veteran's appeal.  The Veteran has asserted that he received in-patient treatment at the Fort Carson Army Hospital after his mountain climbing accident.  Although the Veteran's service treatment records have been found unavailable, clinical in-patient treatment record, which may have been stored separately from the Veteran's service treatment records, have not been requested.  Accordingly, as part of its duty to assist, VA must attempt to obtain any available in-patient treatment records.  

Additionally, there appear to medical records that have not been requested or otherwise obtained.  A May 2011 VA treatment record noted that there were outstanding fee-based treatment notes from Dr. Estrada.  Subsequent VA treatment records do not contain the fee based treatment records.  With regard to outstanding private treatment records, in association with original claim for service connection a low back disability, the Veteran indicated that he had received treatment from Dr Malakoff, Dr. Parra, Dr. Roman, Methodist Hospital, and Dr. Benavides.  While Social Security Administration (SSA) records contain some treatment records from Dr. Malakoff, Dr. Parra, and Dr. Benavides, they do not cover the entire identified time span.  Additionally, VA treatment records and the March 1992 VA examination also noted that the Veteran received private treatment from Dr. Camero, Home Health Service, Galo, and Baptist Hospital.  Lastly, in his Notice of Disagreement, the Veteran stated that after his discharge from service he received treatment from Dr. Cigarroa, Dr. Mata, and Dr. Salina.  On remand, reasonable efforts must be made to obtain all outstanding private treatment records.  
With regard to the reopened claim, the Board notes that the Veteran was provided a VA examination in March 1992.  While the examiner diagnosed the Veteran with status post lumbar laminectomy for removal of herniated nucleus pulposus with persistent recurrent radiculopathy, the examiner did not opine whether the diagnosis was related to active service.  Accordingly, the examination report is inadequate for adjudicating the Veteran's claim and a remand for a VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the Veteran's claims for osteoarthritis of the bilateral knees and a left hip disability, the Board finds that a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, VA treatment records note that the Veteran is diagnosed with osteoarthritis of the bilateral knees and left hip pain.  The Veteran asserts that he injured both knees when he fell 12-16 feet while repelling during mountain climbing training and that he has lived with knee symptoms ever since his injury.  The Board notes that the Veteran is competent to report in-service events and the nature and onset of his symptoms.  While the Veteran's service treatment records were determined to be unavailable, morning reports for the Veteran's unit indicated two separate trips to sick call, one of which was for 5 days.  Although the morning reports do not detail the reason the Veteran reported to sick call, the records tend to corroborate the Veteran's assertion of a serious in-service injury.  In light of the Veteran's assertion of ongoing knee pain since service and his current diagnosis of bilateral knee osteoarthritis, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's bilateral knee osteoarthritis.  See McLendon, 20 Vet. App. at 83 ; 38 C.F.R. § 3.159(c) (4) (2014).  In July 2009 statement, Dr. Sued indicated that the Veteran's hip pain was aggravated by his knee instability.  However, Dr. Sued provided no explanation in support of his conclusion.  Accordingly, for the sake of efficiency on remand, the VA examination should also address whether the Veteran's hip disability is caused or aggravated by his osteoarthritis of the knees.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain and associate with the record all VA treatment records dated from June 2011 to present, and any outstanding VA fee-based services.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all treatment records related to his claimed conditions on appeal, to include Dr. Estrada, Dr Malakoff, Dr. Parra, Dr. Roman, Methodist Hospital, Dr. Benavides, Dr. Camero, Home Health Service, Galo, Baptist Hospital, Dr. Cigarroa, Dr. Mata, and Dr. Salina.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  If private records are identified but not obtained the AOJ must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

3.  Request from any appropriate source, including the National Personnel Records Center (NPRC) and the Evans U. S. Army Community Hospital at Fort Carson any inpatient/hospitalization records of the Veteran's reported treatment at Fort Carson.  All efforts to locate the records must be documented in the claims file.  Efforts to obtain the records should be continued until it is determined that further requests would be futile or it is reasonably certain that the records do not exist.  The Veteran must be notified of any negative response.  38 C.F.R. § 3.159(e) (2014).

4.  Thereafter, provided the Veteran with a VA examination to determine the nature and etiology of his osteoarthritis of the bilateral knees, back disability, and hip disability.  After reviewing the claims file and examining the Veteran, the examiner should:

a.  Identify any diagnosable right or left knee disability, low back disability, and left hip disabilities.  

b.  The examiner should state whether it at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's osteoarthritis of the bilateral knees or any other diagnosed knee disability had its onset in active service, manifested to a compensable degree within one year of his discharge, or is otherwise etiologically related to active service, to include his report of an in-service mountain climbing accident.  

c.  For any diagnosed low back or hip disability, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability is etiologically related to the Veteran's military service, to include his report of an in-service mountain climbing injury.

In rendering the requested opinions, the examiner should address the Veteran's lay statements that he suffered an in-service mountain climbing accident and his report of continuous symptomology since that accident.

d.  For any diagnosed low back or hip disability, the examiner should address whether it is at least likely as not that it was caused by or aggravated by the Veteran's osteoarthritis of the bilateral knees.  In rendering the requested opinion, the examiner should address the July 2009 letter from Dr. Suede indicating that the Veteran's chronic left knee instability is a key contributing factor to his low back and left hip pain.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be given without resort to mere speculation, then the examiner should state whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential origins.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


